Dissenting Opinion by
Mb. Justice Musmanno:
Was Robert L. Jacoby, an 18-year old youth, the servant of his father, who was the owner of the car which Robert was driving at the time of the accident which gave rise to this lawsuit? The jury answered the question Yes. The jury was additionally asked: Was Jacoby in the course and scope of the employment he had with his father when the accident occurred? The jury also answered this question in the affirmative.
The Trial Judge accepted the first Yes, but declined the second Yes and, because of that declination, he ordered a new trial. The majority of this Court is affirming that order. I do not so affirm. It is my opinion that the Judge had no authority to order a new trial on the facts in the case, and it is my view *64that this Court should have entirely affirmed the verdict of the jury.
The Majority Opinion says: “To resolve this question [Question No. 2] we too must examine the record and assess the weight of the evidence; not, however, as the trial judge, to determine whether the preponderance of the evidence opposes the verdict, but rather to determine whether the court below in so finding plainly exceeded the limits of judicial discretion and invaded the exclusive domain of the jury.”
But if we are to weigh the evidence, why are we not as qualified as the Trial Judge to determine whether the preponderance of the evidence opposes the verdict? Of what use is it for us to weigh the evidence if we are to ignore the weight which is registered on the scales of review?
The Majority Opinion says also: “When the existence or scope of an employment or agency depends upon oral testimony all of the circumstances must be considered and where the evidence is in conflict the question is peculiarly one for the jury.” This, of course, is a correct statement of the law, but the Majority, after acknowledging it as correct, even citing precedents to support it, proceeds to ignore it. The Majority attempts to bolster its position by quoting at length from the Trial Judge’s opinion which leaves much to be desired in the way of logic and ratiocination.
The Trial Judge said: “The Court does not believe the testimony of Robert Jacoby that he drove his father’s car from 2232 Cypress Avenue, Salisbury Township, to Jim Thorpe, a distance of approximately 35 miles, to a place where there were no facilities to wash . . . and wax it . . . and this testimony does not have the ring of truthfulness to it, and, in the opinion of the Court, is incredible.”
*65But it is not for the Trial Judge to say that the testimony is incredible. The credibility of witnesses is for the jury. This is hornbook law. The Trial Judge said that Jacoby’s testimony did not have “the ring of truthfulness,” but twelve impartial persons heard the same testimony and it rang without dissonance or disharmony in their ears. There was nothing inherently incredible in Jacoby’s testimony; it did not oppose common knowledge and common experience. He said nothing which defied the law of physics; he said nothing which could not happen to an 18-year old lad.
Jacoby testified that he often drove his father’s car, that on occasion he relined its brakes and performed other chores in connection with the car, that he frequently washed and waxed the car, that his father paid Mm for the work, and that when he worked on the car, his father did not prescribe where he was to accomplish the task assigned to him. On Sunday, December 18, 1955, Jacoby and his father agreed that he was to wax the car and that he was to return it between 5 and 6 o’clock. That was the only condition of the employment. Jacoby took the car and drove it to Jim Thorpe (the town named after the famous Indian athlete). There he started to wax the car, but, before he could complete the task, the lateness of the hour counseled him to start back to Allentown so as to reach that city by 5 or 6 o’clock. It was on this return trip that the accident occurred.
The Trial Judge said that Jacoby went to Jim Thorpe to see a girl friend. There is nothing extraordinary about an 18-year old lad having a heart interest. (Even lads of a slightly older age have heart interests). Since Jacoby’s father did not specify where the car was to be waxed, and Jacoby had on previous occasions chosen the place where to work on the car, Jacoby was not breaching any condition of *66employment when lie drove to the town of Jim Thorpe. The Trial Judge seemed to think that Jacoby’s visit to Jim Thorpe to see a girl friend was inconsistent with the job of waxing the car. But there is no reason why a young man cannot wax a car and wax romantic at the same time. The irony of the situation is that Jacoby never got to see his girl friend after all.
The jury decided after hearing all the evidence that Jacoby was acting within the scope of his employment when the accident occurred, and I see no reason to disturb their finding. In McDermott v. Consolidated Ice Co., 44 Pa. Superior Ct. 445, the Superior Court said: “If the master leave to his servant a discretion as to the manner in which his duty is to be performed, he must be responsible for the manner in which that discretion is exercised.”
As stated in the early part of this opinion, the Trial Judge put two questions to the jury. He accepted the first answer of the jury but rejected the second. He said he could not accept the second answer because by observing Jacoby on the witness stand, his demeanor and attitude, he could not believe him. But he did believe him on the matter of the master- and-servant testimony. Jacoby was the only witness for the plaintiff. How could the Trial Judge find Jacoby entirely trustworthy as he related the master- and-servant relationship but find him untrustworthy as he related the matter of the scope of employment?
I believe that the Trial Judge’s conclusions were inconsistent and capricious, and that, therefore, he abused the discretion vested in him, and that, therefore, this Court should have reversed his order and reinstated the verdict.